ORDER

This case comes before the Court on petition of the respondent, attorney William C. Boone, Jr., to dissolve the Order of Temporary Suspension from the practice of law entered against him on November 13, 1991. 834 S.W.2d 649. The respondent has been found not guilty of all criminal charges regarding misappropriation of funds pending against him when the Order of Temporary Suspension was entered. The Kentucky Bar Association has filed a Response opposing the motion, but further asking that, should the Order of Temporary Suspension be dissolved, certain specified limitations should be imposed.
The Court being duly advised, based upon events which have taken place since the date of the Order of Temporary Suspension as stated in the Petition to Dissolve the Order, the Petition to Dissolve the Order is sustained. The Order of Temporary Suspension is vacated subject to payment of dues and compliance with CLE requirements.
Provided, however, Mr. Boone shall refrain from entering into any business transactions with clients, or otherwise handling client funds, on terms that benefit him personally or benefit any business entity subject to his ownership or management.
This Order dissolving the Temporary Suspension is without prejudice to disciplinary proceedings, if any, now pending or subsequently instituted against the respondent.
ENTERED: April 21, 1994.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice